--------------------------------------------------------------------------------

EXHIBIT 10.5
 
LETTER AGREEMENT


This Letter Agreement (this “Agreement”) is entered into as of this 3rd day of
November, 2014, by and between Far East Energy Corporation, a Nevada corporation
(the “Company”), and Jennifer D. Whitley (“Employee”).


WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement, effective as of May 20, 2013, as amended from time to time
(the “Employment Agreement”); and


WHEREAS, the Company and Employee desire to agree upon certain matters related
to the Employment Agreement, as more fully described in this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:


ARTICLE I


Definitions


Section 1.01.  Capitalized terms used in this Agreement that are not defined
herein shall have the meanings ascribed to such terms by the Employment
Agreement.


ARTICLE II


Agreements


Section 2.01.  Section 7(c).  The Company and Employee hereby agree that
notwithstanding the terms of the Employment Agreement, the payment of any lump
sum amount under Section 7(c)(i) of the Employment Agreement shall be made to
Employee on Employee’s employment termination date.  The Company and Employee
further agree that for purposes of Section 7(c)(i) the reference to “Bonus paid
to Employee and/or which Employee was determined by the Compensation Committee
to have earned or been entitled to (regardless of whether paid) during the
immediately preceding twelve month period ending on the date she experiences a
Separation from Service” shall mean and refer to $127,575, regardless of when
actually paid, and regardless of whether more than 12 months have elapsed
between the time the Compensation Committee determined that Employee had earned
or been entitled to said Bonus and the time of Employee’s termination in
connection with a Change of Control.


ARTICLE III


Miscellaneous


Section 3.01.  Ratifications. The terms and provisions set forth in this
Agreement shall modify and supersede all inconsistent terms and provisions set
forth in the Employment Agreement. Except as expressly modified and superseded
by this Agreement, the Company and Employee
 
1

--------------------------------------------------------------------------------


EXHIBIT 10.5


each hereby (a) ratifies and confirms the Employment Agreement, (b) agrees that
the same shall continue in full force and effect, and (c) agrees that the same
is the legal, valid and binding obligation of the Company and Employee,
enforceable against the Company and Employee in accordance with its terms.


Section 3.02.  Severability. If, for any reason, any provision of this Agreement
is held invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the fullest extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the fullest extent consistent with law, continue in
full force and effect. If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.


Section 3.03.  Headings. The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


Section 3.04.  Governing Law. This Agreement has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies in connection therewith, shall
be governed by the laws of the State of Texas, without giving effect to any
principles of conflicts of law that would apply any other law.


Section 3.05. Withholding. All amounts paid pursuant to the Employment Agreement
and this Agreement shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.


Section 3.06.  Counterparts. This Agreement may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.


Section 3.07.  Waiver. No term or condition of the Employment Agreement or this
Agreement shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Agreement or the Employment
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


Section 3.08.  Entire Agreement. The Employment Agreement and this Agreement,
together, contain the entire understanding between the parties hereto regarding
this subject, except that this Agreement shall not affect or operate to reduce
any benefit or compensation inuring to Employee of a kind elsewhere provided and
not expressly provided for in the Employment Agreement or this Agreement.
 
2

--------------------------------------------------------------------------------


EXHIBIT 10.5


[remainder of page intentionally left blank; signatures appear on following
page(s)]
 


3

--------------------------------------------------------------------------------


EXHIBIT 10.5


IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Agreement, and Employee has placed her
signature hereon, effective as of the date set forth above.



 
COMPANY:
        
FAR EAST ENERGY CORPORATION
           
By:
/s/ Michael R. McElwrath
   
Name:
Michael R. McElwrath
   
Title:
Chief Executive Officer
           
By:
/s/ Donald A. Juckett
   
Name:
Donald A. Juckett
   
Title:
Chairman of the Board
           
By:
/s/ William A. Anderson
   
Name:
William A. Anderson
   
Title:
Compensation Committee
           
EMPLOYEE:
           
/s/ Jennifer D. Whitley
   
Jennifer D. Whitley
 




 
4

--------------------------------------------------------------------------------